Citation Nr: 1226961	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-24 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a kidney disorder, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1976.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his wife testified before the undersigned Veterans' Law Judge at a Travel Board hearing in April 2011.  A transcript of this proceeding has been associated with the claims file.

This case was previously before the Board in September 2011.  At that time the Board reopened the previously denied claims of entitlement to service connection for hepatitis C and a kidney disorder and remanded the claims for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As above, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  Significantly, there are recently submitted VA outpatient treatment records dated from June 2009 through April 2012.  These records show treatment for the Veteran's hepatitis C and kidney disorder.  Notably, these records were added to Virtual VA on July 5, 2012, the same date of the most recent supplemental statement of the case (SSOC).  Unfortunately, the July 2012 SSOC does not specifically indicate that the recently obtained VA treatment records were reviewed in making the July 2012 decision.  

The Board also notes that a waiver of RO review has not been received in conjunction with this newly submitted evidence.  Accordingly, this case must be remanded to the RO so that the RO may consider the claim in light of the evidence received subsequent to the July 2012 SSOC, specifically the VA outpatient treatment records dated from June 2009 through April 2012.  See generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).
  
Accordingly, the case is REMANDED for the following action:

Review the VA outpatient treatment records dated from June 2009 through April 2012 and any other newly submitted evidence.  After completing any additional necessary development, readjudicate the appeal.  If the claim is still denied the Agency of Original Jurisdiction (AOJ) must furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


